DETAILED ACTION
This action is in response to the Amendment dated 28 January 2022.  Claims 1 and 11 are amended.  Claims 21 and 22 have been added.  No claims have been cancelled.  Claims 1-5, 7-13 and 15-22 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-13 and 15-22 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art is Rose et al. (US 2016/0328416 A1), Salama et al. (US 2016/0379129 A1), Winn et al. (US 2013/0159408 A1), Konnola et al. (US 2018/0232347 A1), Hoffman et al. (US 2018/0174070 A1), Conlan et al. (US 2018/0025084 A1) and Arora et al. (US 2017/0372252 A1).

Rose teaches identifying users as potential collaborators on a file based on similarities between the users.

Salama teaches using a regression model to plan for future collaborations.

Winn teaches a prediction system that tracks user behavior and offers a menu with suggestions for actions to take when a particular type of data is received.

Konnola teaches prompting a user to perform a particular action where multiple users have pending actions related to a subset of documents.

Hoffman teaches training machine learning models using specific inputs and outputs.

Conlan teaches using machine learning for usage patterns for user collaborations.

Arora teaches creating a collaboration score and recommending collaborators based on past successes of working together.

The prior art does not teach, suggest, or render obvious, alone or in combination, at least: identifying, for a user of a cloud-based content management platform, a plurality of other users of the cloud-based content management platform that have a relationship with the user and are associated with a plurality of documents hosted by the cloud-based content management platform; predicting, by a processor, one or more collaborators for the user based on collaboration attributes of the plurality of other users, wherein predicting the one or more collaborators comprises: providing a set of collaboration attributes of each of the plurality of other users as input to a trained machine learning model, wherein the input to the trained machine model comprises an indication of a responsiveness of the user to actions of one or more of the plurality of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174